Opinion issued June 9, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00344-CV
                               NO. 01-16-00345-CV
                            ———————————
                 IN RE BRUCE STANLEY GRIFFIN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Bruce Stanley Griffin, filed a petition for writ of mandamus in two
trial court causes, challenging the Brazoria District Clerk’s withdrawals from
Griffin’s inmate trust account.1




1
      The underlying cases are The State of Texas v. Bruce Stanley Griffin, cause number
      66035 and 66036, pending in the 23rd District Court of Brazoria County, Texas, the
      Honorable Ben Hardin, presiding.
       An appellate court has the power to issue a writ of mandamus, other than
against a district or county court judge, to enforce its jurisdiction. See TEX. GOV’T
CODE ANN. § 22.221(a),(b) (West 2004); In re Smith, 263 S.W.3d 93, 95 (Tex.
App.—Houston [1st Dist.] 2006, orig. proceeding). Relator is not seeking to enforce
our jurisdiction. Instead, he is seeking mandamus relief against the Brazoria District
Clerk for acts that do not relate to our jurisdiction. Accordingly, we have no
jurisdiction to grant the relief relator seeks.

       We dismiss the petitions for lack of jurisdiction.



                                     PER CURIAM




Panel consists of Justices Keyes, Brown, and Huddle.




                                            2